The opinion of the court was delivered by
Isham, J.
The contract between .the oratrix and Taylor for the purchase of the premises described in the bill and the payment of most of the purchase money was made before her marriage with the defendant. At the time of her marriage, and for some time previous, she had been in the actual possession and occupancy of the premises; By that agreement Taylor was to convey the premises in question to her on the payment of seventy-five dollars, sixty dollars of which was paid at that time, and as security for the payment of the balance, and in trust for her, the legal title was to remain in his hands. The defendant, after his marriage with the oratrix, and without her knowledge or consent, obtained a deed in fee of these premises from Taylor to himself. It is unnecessary to repeat the testimony in the ease, as we think the fact is fully proved that j the deed was wrongfully obtained, and upon representations not true in fact. The oratrix seeks to have these premises conveyed to her, so that at least she may have the same right to the premises she would have had if they had been conveyed to her by Taylor before her marriage to the defendant.
The case is unembarrassed by any question arising under the statute of frauds, though the contract for the purchase and sale of the premises was and still is in parol. That question can only arise between the oratrix and Taylor. The defendant cannot avail himself of that statute in claiming a title to these premises under a deed wrongfully obtained. Independent of that consideration, the payment of most of the purchase money by the oratrix, with the actual possession and occupancy of the premises under that contract, is such a part performance of it as will, in equity, avoid the statute of frauds and render the contract obligatory. The money actually paid is binding upon the oratrix. So long as Taylor was ready and willing to perform the contract on his part, by conveying the premises, she could not recover back the money paid ; nor can the defendant treat the matter as a chose in action, and by reducing it to his possession claim the money as his own. As between Taylor and the oratrix, a court of equity would *508enforce a specific performance of that contract by decreeing, on the payment of the balance of the purchase money by the oratrix, a transfer of the premises to her; Story’s Eq. Juris., secs. 761, 768, and cases cited.
The marriage of the oratrix with the defendant did not change that relation. Taylor was still bound in equity to convey the premises to her on payment of the balance due him. He could do no act, without her consent, to defeat her equitable interest in that contract, or to the premises which he held in trust for her. In equity, on the payment of the purchase money from her own property, she is to be regarded as the owner of the land from the time the contract was made. The case is to be decided on that ground, the same as if the. contract had been executed before her marriage. Justice Story observes, 2 Eq. Jur., secs. 789, 790, that “ in courts of law contracts respecting lands, of which a specific execution will be decreed in equity, are considered as simple executory agreements, and not attaching to the property as an incident, or as a present or future charge. But courts of equity regard them in a different light. They treat them for most purposes precisely as if they had been specifically executed. The general principle (he observed) is, that from the time of the contract for the sale of the land, the vendor, as to the land, becomes a trustee for the vendee, and the vendee, as to the purchase money, a trustee for the vendor, who has a lien upon the land therefor;” Champion v. Brown, 6 John. Ch. 403; Green v. Smith, 1 Atk. 572; 1 Fonb. Eq. B. 1 Ch. 6, sec. 9, and note (S.) If the conveyance in this case had been made to the oratrix before her marriage, she would have had the fee in the land, and the defendant only an estate during coverture, or in case of issue capable of inheriting, an estate as tenant by the curtesy. These respective righ($ are to be protected against any wrongful or fraudulent act of either party. It is not competent for the defendant, without the consent of the wife, by procuring a deed of the premises to be executed to himself, to defeat her equitable right to the fee of the land which she acquired before her marriage. The defendant, having obtained such a deed, if he te permitted to hold the premises under it, has acquired a greater right than that to which he is entitled by his marriage relation, and in equity he *509must be regarded as holding the property as trustee of the oratrix to the same extent that the property was held by Taylor before his conveyance to the defendant. The defendant, therefore, on being repaid the sum he advanced to Taylor as the balance of the purchase money due him, should be required to convey the premises to the oratrix. That will give to her the fee of the land, subject to a life estate of the defendant.
The chancellor decreed a conveyance of these premises to Simeon Sinclair in trust for the sole use and benefit of the oratrix. The effect of that decree will be to deprive the defendant of his interest in the estate. To that extent, we think, the decree cannot be sustained. The conveyance by the defendant should be so made that each of these parties shall have the same rights and interest they would have had if the conveyance had been made by Taylor directly to the oratrix before her marriage with the defendant.
We have paid no particular attention to the motion to suppress the testimony of the wife or husband in this case, as the conclusion to which we have arrived is based upon facts proved by testimony independent of that of the parties. The result would not be varied by their testimony.
The decree of the chancellor must be reversed with costs, and the case remanded with directions to cause a conveyance of these premises to be made by the defendant to the oratrix, through the intervention of a trustee, on her paying or causing to be paid to the defendant the amount he paid to Taylor as a part of the purchase money, and that the time of paying the money and executing the deed be fixed by the chancellor.